Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen L. Davis appeals from the district court’s orders dismissing her employment discrimination complaint and amended complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pau-peris and affirm for the reasons stated by the district court. Davis v. Navy Fed. Credit Union, No. l:ll-cv-01282-JCC-TCB, 2012 WL 73238 (E.D. Va. Jan. 10, 2012) & 2012 WL 948428 (Mar. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.